Mr. Justice Robb
delivered the opinion of the Court:
By the plaintiff’s particulars of demand he limited his claim and restricted his proof to the subject-matter therein specified. Columbus v. Sheehy, 43 App. D. C. 462; American Security & Trust Co. v. Kaveney, 39 App. D. C. 223. In other words, he limited and restricted his proof to the sale of the Bassett Building. There was no evidence before the jury that Moore & Hill, in negotiating the sale of this property, were acting for the plaintiff, nor that the defendant authorized their employment by plaintiff. The plaintiff himself testified that Greer had procured a purchaser through Moore & Hill, which firm, plaintiff further testified,- “were acting for Greer in selling the Decker, defendant’s, property for Greer.” It is true that the witness later stated that Moore & Hill were his agents, but that statement was a mere conclusion of law, wholly unsupported by his previous statement of the actual facts. Greer’s testimony leaves no room for doubt that Moore & Hill were either acting as his agents or as the agents of the defendant, and in no sense as agents of the plaintiff. Inasmuch, therefore, as there was no evidence tending to show that Moore & Hill were acting for the plaintiff, it follows that he was not in any sense the procuring cause of the sale, and that the verdict should have been directed for the defendant. ■
The judgment is reversed, with costs, and the cause remanded for further proceedings not inconsistent with this opinion.

Reversed and remanded.

A petition by the appellee for a rehearing was denied October 9, 1915.